                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   5:19-cv-00467-BO

 JUSTIN J. WHITE,

                          Plaintiff,

 v.
                                                                 DEFENDANTS’
 VANCE COUNTY, NORTH CAROLINA,                               RULE 26(f) REPORT AND
 VANCE COUNTY SHERIFF’S OFFICE,                              PROPOSED DISCOVERY
 PETER WHITE, in his official and individual                  SCHEDULING ORDER
 capacities, LAWRENCE D. BULLOCK, in
 his official and individual capacities,
 WELDON WALLACE BULLOCK, in his
 official and individual capacities.

                          Defendants.



      Pursuant to Federal Rule of Civil Procedure Rule 26(f), counsel for the Parties conferred on

March 26, 2020.        The “Parties” shall mean the Plaintiff individually and the Defendants

collectively. The Plaintiff was represented by Sharika M. Robinson and the Defendants by

Christopher J. Geis and Erin H. Epley.

      The Parties conferred over several days, but ultimately could not agree on the language in a

final plan. While the Parties agree on the proposed discovery dates and deadlines below, they

disagree over the proposed language in Paragraphs II(B)(3)(iii)-(v) below.

      With respect to Paragraph II(B)(iii), Plaintiff seeks to include language seeking discovery from

Defendants’ personal electronic devices. Defendants do not consent to this language and submit

to the Court the proposed language herein, which Defendants believe is sufficient to address “any

issues about disclosure, discovery, or preservation of electronically stored information, including

the form or forms in which it should be produced” in accordance with Local Rule 26.1.

                                                   1

            Case 5:19-cv-00467-BO Document 21 Filed 03/27/20 Page 1 of 9
    With respect to Paragraphs II(B)(iv)-(v), Plaintiff generally objects to the inclusion of these

Paragraphs on the basis that they are not required under the Local Rules. However, Local Rule

26.1 proposes that the following should be included in the Parties’ Joint Rule 26(f) Report: “Any

issues about claims of privilege or of protection as trial-preparation materials, including—if the

parties agree on a procedure to assert these claims after production—whether to ask the court to

include their agreement in an order under Federal Rule of Evidence 502.”               Accordingly,

Defendants propose the language below in order to bring to the Court’s attention the issues they

foresee with respect to claims of privilege or of protection of trial-preparation materials. Notably,

Defendants foresee discovery requests of officers’ personnel files, which requires a protective

order from the Court in accordance with N.C. Gen. Stat. § 153A-98, and is referenced in Paragraph

II(B)(iv)(1) below. Defendants contend that this proposed language is particularly important in

light of N.C. Gen. Stat. § 153A-98(f). 1

    As such, Defendants propose the following plan:

    I.     Initial Disclosures. The Parties agree that Rule 26(a)(1) disclosures will be exchanged

           within thirty (30) days of the Discovery Scheduling Order issued by this Court.

    II.    Joint Report and Plan. The Parties propose to the Court the following discovery plan.

           A. Nature and Complexity of the Case. This case involves Plaintiff’s allegations

               under 42 U.S.C. §§§ 1981, 1983, and 2000 and North Carolina common law against

               former Vance County Sheriff Peter White and former Vance County chief sheriff’s

               deputies Lawrence Bullock and Weldon Bullock and relates to the firing of Plaintiff



1
  N.C. Gen. Stat. § 153A-98(f) states that “any person, not specifically authorized by this section
to have access to a personnel file designated as confidential, who shall knowingly and willfully
examine in its official filing place, remove or copy any portion of a confidential personnel file
shall be guilty of a Class 3 misdemeanor and upon conviction shall only be fined in the discretion
of the court but not in excess of five hundred dollars ($500.00).”
                                                 2

          Case 5:19-cv-00467-BO Document 21 Filed 03/27/20 Page 2 of 9
   Justin White. Defendants deny all liability and assert a number of affirmative

   defenses, including qualified, sovereign/governmental, and public officer’s

   immunity. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)

   because Plaintiff’s claims under 42 U.S.C. §§ 1983 and 1988 present a federal

   question of deprivation of his federal rights, and this Court has jurisdiction over

   Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 because they share a

   common nucleus of operative fact with his federal claims. Venue is proper in this

   District under 28 U.S.C. § 1391(b) because one or more Defendants resides in this

   District, and the claims asserted herein arose in this District.

B. Parties’ Plan for Proposed Discovery.

       i. Discovery will be needed on the following subjects: the Plaintiff’s claims

          under state and federal law, responses and defenses raised by the

          Defendants, all other issues raised by the pleadings, and other such matters

          as will lead to the discovery of admissible evidence. This statement does

          not waive any objection that a party may have to specific discovery

          responses.

      ii. Discovery Categories and Limitations.

              1. Interrogatories: maximum of twenty-five (25) by each Party;

                  “Party” shall mean the Plaintiff and the Defendants collectively.

              2. Requests for Admissions: the Parties defer to Fed.R.Civ.P.36 with

                  respect to the number of Requests for Admissions allowed by each

                  Party;




                                      3

Case 5:19-cv-00467-BO Document 21 Filed 03/27/20 Page 3 of 9
            3. Depositions: maximum of ten (10) by each Party, exclusive of

                expert witnesses; and each deposition other than of the Parties will

                be limited to a maximum of seven (7) hours on the record, unless

                extended by agreement of the Parties or by Order of the Court.

     iii. Electronic Discovery. The Parties may seek disclosure or discovery of

         electronically stored information. Plaintiff intends to seek electronically

         stored records, including audio/video recordings, logs of all audio/video

         recordings, incident/investigative reports, audit trial logs from the systems

         that store such reports, emails, etc. The following provisions shall apply to

         any production of electronically stored information:

            1. Form     of   production/preservation:    The    Parties   agree   that

                discoverable electronically stored information will be produced in

                the form(s) in which the information is ordinarily and customarily

                maintained in the usual course of business or, if not reasonably

                usable in that form, in such other form as is reasonably usable and

                electronically searchable, and that includes all metadata.

            2. The Parties will address issues concerning electronic information as

                part of the discovery process.

     iv. In accordance with Rule 26(f)(3)(D), the Parties have discussed certain

         issues related to claims of privilege and protection as trial-preparation

         material.

            1. Personnel files: The Plaintiff’s personnel file is protected from

                disclosure by N.C. Gen. Stat. § 153A-98 and cannot be released



                                   4

Case 5:19-cv-00467-BO Document 21 Filed 03/27/20 Page 4 of 9
               without a court order. However, because the Plaintiff is entitled by

               law to review it, the Parties agree that it may be produced to the

               Plaintiff without the need for entry of such an order, if the Plaintiff

               so requests. Any other official personnel file of any Defendant or

               any other person may not be produced without a protective order

               issued by the Court, and the Defendants reserve the right to object

               to the production of the same for any reason permitted by the rules

               and case law.

            2. Trial-preparation materials: The Parties agree to determine a

               procedure to assert such claims in the event of an inadvertent

               production of privileged or trial-preparation materials. The Parties

               agree that an inadvertent disclosure of privileged or trial-preparation

               materials (absent a clear intention of the intent to waive such

               privilege or protection) shall not be deemed a waiver or forfeiture of

               such privilege or protection provided that the party making the

               production or disclosure promptly identifies any such documents

               mistakenly produced after discovery of the inadvertent production.

               The Parties further agree that, upon request, any such mistakenly-

               produced documents shall be returned. In the event of a dispute over

               use of any privileged materials, the receiving party must sequester

               or destroy all copies, and may not use or disseminate the information

               contained therein until such time as the dispute of the claim of

               privilege is resolved by the Court.



                                  5

Case 5:19-cv-00467-BO Document 21 Filed 03/27/20 Page 5 of 9
      v. Confidential and Proprietary Information. The Parties will identify any

          certain issues relating to the disclosure of documents and information which

          may be confidential and proprietary information or may only be produced

          by order of the Court under state law. The Party seeking protection of

          information or documents sought by the requesting party shall file a consent

          motion to enter a mutually agreeable protective and/or production order

          pursuant to Fed. R. Civ. P. 26(c) promptly so as to allow timely discovery

          responses. The Parties propose to reserve the right to move for a protective

          order with regard to any subject of discovery including, but not limited to,

          the subjects listed above.

     vi. All discovery shall be complete by December 31, 2020.

     vii. No particular discovery problems are anticipated by the represented Parties.

C. Proposed Discovery Deadlines.

       i. Disclosure of Expert Witnesses and reports thereof pursuant to Rule

          26(a)(2) shall be due July 30, 2020. Rebuttal Expert Witnesses and reports

          thereof pursuant to Rule 26(a)(2) shall be due October 1, 2020.

      ii. Any motions to join additional parties shall be filed within ninety (90) days

          of the service of Initial Disclosures.

     iii. Any motions to amend the pleadings shall be filed within ninety (90) days

          of the service of Initial Disclosures, unless the moving party can show the

          Court good cause.

     iv. Any disclosures or responses shall be supplemented or corrected in

          accordance with Rule 26(e).



                                       6

Case 5:19-cv-00467-BO Document 21 Filed 03/27/20 Page 6 of 9
       v. All dispositive motions shall be filed on or before February 1, 2021.

      vi. The Parties propose a Pretrial Conference thirty (30) days after the Court

            has issued its ruling on any dispositive motions filed after the conclusion of

            discovery.

      vii. Any objections under Rule 26(a)(3) must be filed in accordance with the

            Rule.

     viii. The Parties propose a Trial Date of approximately 90 days after the Court

            has issued its ruling on any dispositive motion filed at the conclusion of

            discovery. Trial of the action is expected to take four days.

D. Prospects for Settlement.       At this point, the prospect of settlement is low.

E. Mediation.       The Parties request that the Court appoint a mediator by May 30,

   2020. The Parties agree that mediation be conducted on or before the close of

   discovery.

F. Magistrate.      The Parties consent to magistrate jurisdiction and will file the

   appropriate consent forms within 30 days after the entry of a Discovery Scheduling

   Order.

G. Pretrial Conference. The Parties do not request a conference prior to the entry by

   this Court of its case management order.




                                      7

Case 5:19-cv-00467-BO Document 21 Filed 03/27/20 Page 7 of 9
Respectfully submitted, this 27th day of March, 2020.

                                    /s/ Christopher J. Geis
                                    Christopher J. Geis
                                    WOMBLE BOND DICKINSON (US) LLP
                                    One West Fourth Street
                                    Winston-Salem, NC 27101
                                    Telephone: (336) 721-3600
                                    Facsimile: (336) 721-3660
                                    Email: Chris.Geis@wbd-us.com
                                    Attorney for Defendants




                                               8

          Case 5:19-cv-00467-BO Document 21 Filed 03/27/20 Page 8 of 9
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that he is an attorney at law licensed to practice in the
State of North Carolina, is attorney for defendants in this matter, and is a person of such age and
discretion as to be competent to serve process.

       I hereby certify that on March 27, 2020, I electronically filed the foregoing
DEFENDANTS’ RULE 26(f) REPORT AND PROPOSED DISCOVERY SCHEDULING
ORDER with the Clerk of the Court using the CM/ECF system, which will send notification of
such to the following CM/ECF participant:

       Sharika M. Robinson
       10230 Berkeley Place Drive, Suite 220
       Charlotte, NC 28262
       Telephone: 704-561-6771
       Facsimile: 704-561-6773
       Attorney for Plaintiff
                                                     /s/ Christopher J. Geis
                                                     Christopher J. Geis
                                                     NC State Bar No. 25523
                                                     WOMBLE BOND DICKINSON (US) LLP
                                                     One West Fourth Street
                                                     Winston-Salem, NC 27101
                                                     Telephone: (336) 721-3600
                                                     Facsimile: (336) 721-3660
                                                     Email: Chris.Geis@wbd-us.com
                                                     Attorney for defendants




                                                9

WBD (US) 48519328v1
         48958828v1
           Case 5:19-cv-00467-BO        Document 21 Filed 03/27/20 Page 9 of 9
